DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2018-0078993, filed on 2018/07/06.

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

3.	Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11099697. This is a statutory double patenting rejection.

Instant Application 17/395293
Patent No. 11099697
An input detection unit comprising:

a substrate including a detection area and a non-detection area adjacent to the detection area;

a plurality of first electrodes overlapping the detection area which extend in a first direction and are arranged successively in a second direction that intersects the first direction, wherein each of the first electrodes includes a plurality of first connection patterns and a plurality of first detection patterns connected through the first connection patterns;

a plurality of second electrodes overlapping the detection area. which are insulated from the first electrodes, extend in the second direction and are arranged successively along the first direction, wherein each of the second electrodes includes a plurality of second connection patterns and a plurality of second detection patterns connected through the second connection patterns;

dummy patterns overlapping the detection area and disposed between the first detection patterns and the second detection patterns in the detection area. the dummy patterns being either grounded or floated;

a secondary dummy pattern disposed adjacent to the dummy patterns, the secondary dummy pattern being either grounded or floated; and

signal lines overlapping the non-detection area,

wherein the signal lines include a first signal line connected to the first detection patterns and a second signal line connected to the second detection patterns,

wherein the plurality of first detection patterns includes a row of first detection patterns closest to the non-detection area, and

wherein the secondary dummy pattern overlaps a portion between the row of first detection patterns closest to the non-detection area and the second signal line, and

wherein the secondary dummy pattern is closer to the second signal line than the row of first detection patterns.
An input detection unit comprising:

a substrate including a detection area and a non-detection area adjacent to the detection area;

a plurality of first electrodes overlapping the detection area which extend in a first direction and are arranged successively in a second direction that intersects the first direction, wherein each of the first electrodes includes a plurality of first connection patterns and a plurality of first detection patterns connected through the first connection patterns;

a plurality of second electrodes overlapping the detection area, which are insulated from the first electrodes, extend in the second direction and are arranged successively along the first direction, wherein each of the second electrodes includes a plurality of second connection patterns and a plurality of second detection patterns connected through the second connection patterns;

dummy patterns overlapping the detection area and disposed between the first detection patterns and the second detection patterns in the detection area, the dummy patterns being either grounded or floated;

a secondary dummy pattern disposed adjacent to the dummy patterns, the secondary dummy pattern being either grounded or floated; and

signal lines overlapping the non-detection area,

wherein the signal lines include a first signal line connected to the first detection patterns and a second signal line connected to the second detection patterns,

wherein the plurality of first detection patterns includes a row of first detection patterns closest to the non-detection area, and

wherein the secondary dummy pattern overlaps a portion between the row of first detection patterns closest to the non-detection area and the second signal line, and

wherein the secondary dummy pattern is closer to the second signal line than the row of first detection patterns.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571)270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628